ON STATE’S PETITION FOR DISCRETIONARY REVIEW
W.C. DAVIS, Judge.
Upon original submission of these causes we vacated the opinions below for reconsideration in the light of Ex Parte Crisp, 661 S.W.2d 944 (Tex.Cr.App.1983) (opinion on original submission). Because we granted the State’s motion for leave to file motion for rehearing in Crisp, we granted a similar motion in the instant causes pending the outcome of Crisp.
The State’s motion for rehearing in Crisp was denied by an opinion delivered December 7,1983. We therefore deny the instant motions.
The judgment of the court of appeals remains vacated, and the causes are remanded to that court for further proceedings consistent with the original opinions in these causes and with Crisp, supra.